DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0179390 A1 to Kimmiau et al. (Kimmiau) in view of United States Patent Application Publication No. 2012/0170610 A1 to Ramos et al. (Ramos).

Ramos discloses a method of detecting the presence of seawater in the annular space of a flexible pipe (Ramos, abstract, title).  Ramos is relevant to the problem of remote detection of flexible pipe damage that is one element of the riser integrity diagnosis system of Kimmiau, making Ramos relevant to those skilled practitioners using the system of Kimmiau. 

With regard to claim 1, Kimmiau discloses a method (Kimmiau, abstract, title, paragraph 0029) comprising: 
helically winding a temperature sensing element (8/9/10/11, fig. 4, paragraph 0048) around at least a portion of a layer of at least a portion of a flexible pipe (as shown in fig. 1, the optical fiber sensing element is wrapped helically around the riser pipe); 
helically winding (not disclosed) a heating element (4/5/6/7, fig. 4, paragraph 0048) around at least a portion of a layer of the flexible pipe (shown in figs. 2B and 4); 
heating at least a portion of the heating element to a pre-determined temperature (described in paragraph 0049 and shown in fig. 5); 
(fig. 5 is a graph of sensed temperature plotted against length along the flexible pipe (riser)); 
comparing the measured temperature response at the two locations (A/B, fig. 6, paragraph 0050); and 
making a determination, from the comparison of measured responses, regarding the exterior vicinity of the pipe at one of the two locations (paragraph 0050, describing the measurements and observations that lead to a conclusion of touch down point of the riser to the seabed at point B, such that the pipe becomes partially entrenched).  
	Kimmiau fails to disclose the heating element being helically wrapped around at least a portion of a layer of a flexible pipe.  The heating elements of Kimmiau are shown in a cross section view but the disclosure does not specify how the heating elements are located along the pipe in a longitudinal direction. 
	Ramos discloses the use of a sensing element coupled with a thermal element that allows for the determination of the presence of a liquid or gas in the annular space of a flexible pipe or riser (Ramos, abstract). The location of heating (325, fig. 4B, paragraph 0030) and sensing (304, fig. 4B, paragraph 0030) elements in an annular space of a riser where one of the helically wound reinforcing members (108, figs. 2 and 4B, paragraph 0030) has been removed and replaced with the doubled up structure the temperature and heating elements.  It would have been obvious to one having ordinary skill in the art at the time of filing to configure the heating and sensing elements of Kimmiau in manner as taught by Ramos to include a heating and sensing arrangement provided in place of a helically wrapped reinforcing member, in order to provide a user with the ability to determine the presence of a water in the annular space of the riser as taught by Ramos in paragraph 0031.	

(as shown in fig. 5, temperature measurements have been taken in both states (heating/no heating)) prior to measuring the temperature at the two locations along the temperature sensing element (any measurements taken after the heating has been switched off will occur at the locations of A and B).  It should also be noted that the detection system of Ramos includes the use of an electrical “pulse” of the heating element which generates a heat signal that is shown in fig. 5.  The post heating measurement of the pulse demonstrates the presence of gas or liquid as demonstrated by the chart of fig. 5.  

With regard to claim 3, Kimmiau in view of Ramos discloses the method as claimed in claim 1 as set forth above, and Kimmiau further discloses wherein it is determined that the flexible pipe has been entrenched at one of the two locations if one of the temperature difference and the temperature ratio between one of the two locations and the other of the two locations is above a threshold value (paragraph 0050 of Kimmiau as explained in the rejection above).  

With regard to claim 4, Kimmiau in view of Ramos discloses the method as claimed in claim 1 as set forth above, and Kimmiau further discloses wherein the temperature sensing element is a fiber optic element (Kimmiau, paragraph 0048 “optical fibers at 8, 9 10 and 11”).  

With regard to claim 6, Kimmiau in view of Ramos discloses the method as claimed in claim 1 as set forth above, and Ramos further discloses wherein the temperature sensing element and the heating element are wound between armor windings of an armor layer (as set forth in the rejection of claim 1, the heating and sensing elements are located in the space created by a removed helically wound reinforcement element in the armoring layer).  

With regard to claim 7, Kimmiau in view of Ramos discloses the method as claimed in claim 6 as set forth above, and Kimmiau further discloses comprising applying an outer sheath layer (3, fig. 2, paragraph 0046 “external protection layer”) over the armour layer.  

With regard to claim 8, Kimmiau in view of Ramos discloses the method as claimed in claim 1 as set forth above, and Ramos further discloses wherein the temperature sensing element and the heating element are helically wound simultaneously around the same layer of the flexible pipe (as described above in the rejection of claim 1, the heating and sensing bundle of Ramos replaces a helically wound reinforcing member in the armoring layer of the riser).  

With regard to claim 9, Kimmiau in view of Ramos discloses the method as claimed in claim 1 as set forth above, and Kimmiau further discloses comprising: 
controlling the heating element to heat to a pre-determined temperature (shown in fig. 6 of Kimmiau); 
measuring the temperature at two different locations (A and B in fig. 6 of Kimmiau) along the temperature sensing element; 
comparing the measured temperature response at the two locations (shown in fig. 6 of Kimmiau); and 
determining from the comparison of measured temperature responses at the two locations whether the flexible pipe has been entrenched at one of the two locations (Kimmiau, paragraph 0050).  

With regard to claim 10, Kimmiau discloses an apparatus (Kimmiau, abstract, title) comprising: 
(8/9/10/11, fig. 4, paragraph 0048) provided at a location radially outwards of at least a portion of a layer of at least a portion of a flexible pipe (shown in fig. 4B but not labeled the inner most layer depicted is considered the flexible pipe); 
a heating element (4/5/6/7, fig. 4, paragraph 0048) provided at a location radially outwards of at least a portion of the layer of at least a portion of the flexible pipe (shown in fig. 4B); and 
a controller (9, fig. 1, paragraph 0045) for: controlling the heating element to heat to a pre-determined temperature (shown in fig. 6 of Kimmiau); 
measuring the temperature at two different locations (A and B in fig. 6 of Kimmiau) along the flexible pipe (fig. 6 of Kimmiau, X axis is length along riser); 
comparing the measured temperature response at the two locations (shown in fig. 6 of Kimmiau); and 
making a determination, from the comparison of measured responses, regarding the exterior vicinity of the pipe at one of the two locations (Kimmiau, paragraph 0050).  

With regard to claim 11, Kimmiau in view of Ramos discloses the method as claimed in claim 1 as set forth above, and further discloses wherein making the determination, from the comparison of measured responses, regarding the exterior vicinity of the pipe at one of the two locations comprises determining pipe entrenchment (location “B” at approximately 1800 m in fig. 6 of Kimmiau and as described at paragraph 0050) or upheaval of the flexible pipe.  

With regard to claim 12, Kimmiau in view of Ramos discloses the method as claimed in claim 1 as set forth above, and further discloses wherein making the determination, from the comparison of measured responses, regarding the exterior vicinity of the pipe at one of the two locations comprises determining the presence of an external feature to the flexible pipe (location “A” at approximately 1200 m in fig. 6 of Kimmiau and as described at paragraph 0050 “a low rate of temperature increase, could be indicative of potential riser damage”).  

With regard to claim 13, Kimmiau in view of Ramos discloses the method as claimed claim 1 as set forth above, and further discloses wherein it is determined that the flexible pipe has an external feature present at one of the two locations if one of the temperature difference and the temperature ratio between one of the two locations and the other of the two locations is above a threshold value (as shown in fig. 6 of Kimmiau at location B and described in paragraph 0050, the temperature difference at location B compared to locations up and down the riser is elevated indicating contact with and entrenchment in the seabed).  

With regard to claim 14, Kimmiau in view of Ramos discloses the method as claimed in claim 13 as set forth above, but does not disclose wherein the external feature is a pipe ancillary.  Reference to the specification does not provide much explanation beyond describing it as an external feature.  To the extent that contact with and entrenchment of the riser with the seabed would be considered a pipe ancillary, Kimmiau describes such a method in paragraph 0050 concerning the feature B.

With regard to claim 15, Kimmiau in view of Ramos discloses the method as claimed in 1 as set forth above, and further discloses comprising: 
controlling the heating element to heat to a pre-determined temperature (shown in fig. 6 of Kimmiau); 
measuring the temperature at two different locations (A/B in fig. 6 of Kimmiau) along the temperature sensing element; 
(shown in in fig. 6 of Kimmiau); and 
determining from the comparison of measured temperature responses at the two locations whether the flexible pipe has an external feature present at one of the two locations (Kimmiau, paragraph 0050 concerning location A).  

with regard to claim 16, Kimmiau discloses a method comprising: 
helically winding a temperature sensing element (8/9/10/11, fig. 4, paragraph 0048) around at least a portion of a layer of at least a portion of a flexible pipe (as shown in fig. 1, the optical fiber sensing element is wrapped helically around the riser pipe); 
helically winding (not disclosed) a heating element around at least a portion of a layer of the flexible pipe; 
heating at least a portion of the heating element to a pre-determined temperature (described in paragraph 0049 and shown in fig. 5); 
measuring the temperature at different locations along the flexible pipe (fig. 5 is a graph of sensed temperatures plotted against the length along the flexible pipe (riser)); 
comparing the measured temperature response at at least two of the locations (A/B, fig. 6, paragraph 0050); and 
making a determination, from the comparison of measured responses, regarding the exterior vicinity of the pipe at at least one of the locations (paragraph 0050, describing the measurements and observations that lead to a conclusion of touch down point of the riser to the seabed at point B, such that the pipe becomes partially entrenched); 
(paragraph 0050); and 
wherein the external feature is a pipe ancillary (the pipe ancillary is considered the entrenchment of the pipe described in paragraph 0050).
Kimmiau fails to disclose the heating element being helically wrapped around at least a portion of a layer of a flexible pipe.  The heating elements of Kimmiau are shown in a cross section view but the disclosure does not specify how the heating elements are located along the pipe in a longitudinal direction. 
	Ramos discloses the use of a sensing element coupled with a thermal element that allows for the determination of the presence of a liquid or gas in the annular space of a flexible pipe or riser (Ramos, abstract). The location of heating (325, fig. 4B, paragraph 0030) and sensing (304, fig. 4B, paragraph 0030) elements in an annular space of a riser where one of the helically wound reinforcing members (108, figs. 2 and 4B, paragraph 0030) has been removed and replaced with the doubled up structure the temperature and heating elements.  It would have been obvious to one having ordinary skill in the art at the time of filing to configure the heating and sensing elements of Kimmiau in manner as taught by Ramos to include a heating and sensing arrangement provided in place of a helically wrapped reinforcing member, in order to provide a user with the ability to determine the presence of a water in the annular space of the riser as taught by Ramos in paragraph 0031.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2016/0266001 A1 to MCNab et al. discloses a pipeline apparatus with a monitoring system that is similar to the claimed device and method.  USPN 2018/0231149 A1 to Glejbol et al. discloses a similar pipeline testing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753